            Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 1 of 12

                                                 ..       v, '     .4
                                                                        .48*
                                                      4




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS                      2U211   DEr
                                                                                                  P:t 3:
                                        El PASO DIVISION                                                   L




                                                           §
BRANDON CALLIER,                                           §
                                                           §
                                   Plaintiff,              §
                                                           §
                  v.                                       §
                                                           §
GREENSKY INC., a Delaware Corporation                      §
                                                           §
                                   Defendant.              §
                                                           §

                               PLAINTIFF'S ORIGINAL COMPLAINT

                                                      PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person and resident of the Western District

     of Texas, and was present in Texas for all calls, in this case in El Paso County.

2. Defendant GREENSKY, INC is a Delaware Corporation with a principal address at 5565

     Glenridge Connector, Suite 700, Atlanta, Georgia 30342 and can be served via registered

     agent National Registered Agents, Inc., 289 S Culver Street, Lawrenceville, Georgia 30046.

                                    JURISDICTION AND VENUE

3. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiff's

     TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal statute. Mims v.

     Arrow Fin.   Sen's.,   LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject

     matter jurisdiction over Plaintiff's claim arising under Texas Business and Commerce Code

     305.053 because that claim arises from the same nucleus of operative fact, i.e., Defendants'

     telemarketing robocalls to Plaintiff; adds little complexity to the case; and doesn't seek

     money damages, so it is unlikely to predominate over the TCPA claims.
          Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 2 of 12




4. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

    because they have repeatedly placed calls to Texas residents, and derive revenue from Texas

    residents, and they sell goods and services to Texas residents, including the Plaintiff.

5. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a

    substantial part of the events giving rise to the   claimsthe calls and sale of goods and
    services directed at Texas residents, including the Plaintiffoccurred in this District and

    because the Plaintiff resides in this District. Residing in the Western District of Texas when

    he received a substantial if not every single call from the Defendants that are the subject

    matter of this lawsuit.

6. This Court has venue over the defendants because the calls at issue were sent by or on behalf

    of the above-named defendants to the Plaintiff, a Texas resident.

                        THE TELEPHONE CONSUMER PROTECTION

                                    ACT OF 1991, 47 U.S.C. § 227

7. In 1991, Congress enacted the TCPA to restrict the use       of sophisticated telemarketing
   equipment that could target millions of consumers en masse. Congress found that these calls

   were not only a nuisance and an invasion of privacy to consumers specifically but were also a

   threat to interstate commerce generally.    See S.   Rep. No. 102-178, at 2-3 (1991), as reprinted

   in 1991 U.S.C.C.A.N. 1968, 1969-71.

8. The TCPA    makes it unlawful "to make any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using an automatic

   telephone dialing system or an artificial or prerecorded voice ... to any telephone number

   assigned to a ... cellular telephone service." 47 U.S.C. § 227(b)(1)(A)(iii).

9. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line



                                                  2
           Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 3 of 12




   using an artificial or prerecorded voice to deliver a message without the prior express consent

   of the called party, unless the call is initiated for emergency purposes, is made solely

   pursuant to the collection of a debt owed to or guaranteed by the United States, or is

   exempted by rule or order" of the Federal Communication Commission ("FCC"). 47 U.S.C.

   §   227(b)(l)(B).

10. The TCPA provides a private cause    of action to persons who receive calls in violation of §

   227(b). 47 U.S.C. § 227(b)(3).

11. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available

   upon demand. 47 U.S.C.    §   227(c); 47 C.F.R.   §   64.1200(d)(1).'

12. The TCPA provides a private cause     of action to persons who receive calls in violation of §
   227(c) or a regulation promulgated thereunder. 47 U.S.C.        §   227(c)(5).

13. According to findings of the FCC, the agency vested by Congress with authority to issue

   regulations implementing the TCPA, automated or prerecorded telephone calls are a greater

   nuisance and invasion of privacy than live solicitation calls and can be costly and

   inconvenient.

14. The FCC also recognizes that "wireless customers are charged for incoming calls whether

   they pay in advance or after the minutes are used." In re Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

15. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

   consumer's written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure of the


  See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
          Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 4 of 12




   consequences of providing the requested consent, i.e., that the consumer will receive future

   calls that deliver prerecorded messages by or on behalf of a specific seller; and (2) having

   received this information, agrees unambiguously to receive such calls at a telephone number

   the consumer designates. In addition, the written agreement must be obtained without

   requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

16. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC

   regulations "generally establish that the party on whose behalf a solicitation is made bears

   ultimate responsibility for any violations." In the Matter ofRules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

17. The FCC confirmed this principle in 2013, when it explained      that "a seller ... may be held

   vicariously liable under federal common law principles of agency for violations of either

   section 227(b) or section 227(c) that are committed by third-party telemarketers." In the

   Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574 ¶ I

   (2013).

18. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d

   946, 951   52 (9th Cir. 2009).
19. A corporate officer involved in the telemarketing at issue may be personally liable under the

   TCPA. E.g., Jackson Five Star Catering, Inc.     v.   Beason, Case No. 10-10010, 2013 U.S. Dist.

   LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have held that corporate

   actors can be individually liable for violating the TCPA where they had direct, personal

   participation in or personally authorized the conduct found to have violated the statute."



                                                4
           Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 5 of 12



    (internal quotation marks omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408,

    415 16 (D. Md. 2011) ("If an individual acting on behalf of a corporation could avoid
    individual liability, the TCPA would lose much of its force.").

                         The Texas Business and Commerce Code 305.053

20. The Texas Business and Commerce code has an analogous portion that is related to the

    TCPA and was violated in this case.

21. The Plaintiff may seek damages under this Texas law for violations    of 47 USC 227 or
    subchapter A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                                    FACTUAL ALLEGATIONS

22. On November 21, 2020 at 1:07 PM Plaintiff received a call on his cell phone from phone

   number (915) 975-1004.

23. The caller ID displayed the name as "GreenSkyProgram."

24. When Plaintiff answered the call, Plaintiff said hello three times before the phone

   disconnected after 20 seconds of silence from the Defendant's side of the phone.

25. This indicated the call was made using autodialing technology and the autodialing

   technology failed to connect the call to a live agent.

26. On November 21, 2020 at 2:28 PM Plaintiff received another call from (915) 975-1004.

27. On November 23, 2020 at 5:41 PM Plaintiff received a call on his cell phone from phone

   number (915) 975-1064.

28. The caller ID displayed the name as "GreenSkyProgram."

29. When the Plaintiff answered the call, Plaintiff said hello three times before the phone call

   was connected to a live agent after about 10 seconds, indicating the call was made using

   autodialing technology.



                                                 5
           Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 6 of 12



 30. The live agent asked to speak to "Armando."

 31. The Plaintiff informed the agent they had the wrong number and to remove his number
                                                                                         from
    their calling system.

32. Plaintiff called the number back and asked the name of the company and was told it was

    GreenSky, iNC.

33. On November 25, 2020 at 9:36 AM Plaintiff received yet another call from

    "GreenSkyProgrm" phone number 915-975-1034.

34. Plaintiff answered the phone and said "hello" three times before being connected to an agent.

35. The agent asked to speak to "Armando."

36. Plaintiff informed the Defendants yet again they had the wrong number and to remove his

    number from their calling system.

37. On November 27, 2020 at 10:43 AM Plaintiff received yet another call from

    "GreenSkyProgrm" phone number 915-975-1034.

38. Plaintiff answered the phone and said "hello" three times before being connected to an agent.

39. The agent asked to speak to "Armando."

40. Plaintiff informed the Defendants yet again they had the wrong number and to remove his

   number from their calling system.

41. On October 30, 2020 Plaintiff received a phone call from 915-975-0785 believed to be from

   Defendant Green Sky.

42. On November 2, 2020 Plaintiff received a phone call from 915-975-0785 believed to be from

   Defendant Green Skey.

43. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

   telemarketing calls consumed part of this capacity.
            Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 7 of 12



44. No emergency necessitated the calls

45. Each call was sent by an ATDS,

46. Plaintiff never consented to these calls.

47. Plaintiff has no relationship with Defendant.

                                Vicarious Liability of the Sellers

48. These parties are vicariously liable under the theories   of actual authority, apparent authority,
   and ratification, and as well as liable because any other result would impair the underlying

   purpose of the TCPA.

49. Defendant GreenSky is the liable party as the direct beneficiary of the illegal telemarketing

   calls.

    THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                            EFFECT AND PURPOSE OF THE TCPA

50. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be

   held liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA

   and found that not holding the sellers liable through vicarious liability would undermine the

   purpose of the TCPA.

51. Every entity involved in the call should be deemed a beneficiary     of the calls and held liable
   for damages under the TCPA under vicarious liability. Sellers are in the best position to

   monitor and police third party telemarketer's compliance with the TCPA and to hold

   otherwise would leave consumers without an effective remedy for telemarketing intrusions.

                 INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                AS A RESULT OF THE CALLS

52. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to



                                                 7
           Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 8 of 12




    preventa "nuisance and invasion of privacy."
53. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

    rights and interests in Plaintifi"s cellular telephone.

54. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

    rights and interests in Plaintiff's cellular telephone line.

55. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

56. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited

    to:

    Reduced Device Storage space and reduced data plan usage

    Invasion of privacy

    Reduced enjoyment and usage of my cell phone

    Reduced battery usage

    Anger and Frustration

                        The Plaintiff's cell phone is a residential number

57. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's

   personal cell phone that he uses for personal, family, and household use. The Plaintiff

   maintains no landline phones at his residence and has not done so for at least 10 years and

   primarily relies on cellular phones to communicate with friends and family. The Plaintiff also

   uses his cell phone for navigation purposes, sending and receiving emails, timing food when

   cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

   registered in his personal name, pays the cell phone from his personal accounts, and the

   phone is not primarily used for any business purpose.
              Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 9 of 12




                   Violations of the Texas Business and Commerce Code 305.053

 58. The actions   of the defendants violated the Texas Business and Commerce Code 305.053 by

    placing automated calls to a cell phone which violate 47 USC 227(b). The calls by the

    defendants violated Texas law by placing calls with a pre-recorded message to a cell phone

    which violate 47 Usc 227(c)(5) and 47 Usc 227(d) and 47 Usc 227(d)(3) and 47 Usc

    227(e).

59. The calls by the defendants violated Texas law by spoofing the caller ID's per 47 USC

    227(e) which in turn violates the Texas statute.

                                I.       FIRST CLAIM FOR RELIEF

        (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                       (Against All Defendants)

       1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

       2.        The foregoing acts and omissions of Defendants andlor their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C.       §   227(b)(1)(A), by making non-emergency

telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express

written consent.

       3.        Mr. callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C. § 227(b)(3)(B).

       4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.    §   227(b)(3).
                Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 10 of 12




           5.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

    affiliates and agents from making non-emergency telemarketing robocalls to cellular telephone

numbers without the prior express written consent of the called party.


                                      II. SECOND CLAIM FOR RELIEF

                (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                             (Against All Defendants)

           1.       Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

          2.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite

lacking:

                   a.        a written policy, available upon demand, for maintaining a do-not-call list,

in violation of 47 C.F.R. §      64.1200(d)(l);2


                   b.        training for the individuals involved in the telemarketing on the existence

of and use of a do-not-call list, in violation of 47 C.F.R.     § 64.1200(d)(2);3   and,

                   c.        in the solicitations, the name of the individual caller and the name of the

person or entity on whose behalf the call is being made, in violation of 47 C.F.R.         §

64.1 200(d)(4).4

          3.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.     §   227(c)(5)(B).



2
        id. at 425 (codifying a June 26, 2003 FCC order).
    See id. at 425 (codifying a June 26, 2003 FCC order).
        id. at 425      26
                        (codifying a June 26, 2003 FCC order).
                                                       10
              Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 11 of 12




         4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each
                                                                                          such
 knowing or willful violation. 47 U.S.C.   §   227(c)(5).

         5.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

 affiliates and agents from making telemarketing solicitations until and unless they (1)
                                                                                         implement
 a do-not-call list and training thereon and (2) include the name of the individual caller and APS's

 name in the solicitations.

                                    III. THIRD CLAIM FOR RELIEF:

                   Violations of The Texas Business and Commerce Code 305.053

        1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

        2.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making

non-emergency telemarketing robocalls to Mr. Callier' s cellular telephone number without his

prior express written consent in violation of 47 USC 227 et seq. The Defendants violated 47

USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply

with the technical and procedural standards under this subsection.

        3.       Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. Texas Business and Commerce Code 305.053(b)

        4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                      IV. PRAYER FOR RELIEF

       WhEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

                                                   11
              Case 3:20-cv-00304-PRM Document 1 Filed 12/07/20 Page 12 of 12




         A.       Leave to amend this Complaint to name additional DOESs as they are identified

and to conform to the evidence presented at trial;

         B.      A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

         C.      An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

         D.      An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for seven (7)

calls.

         E.      An award of $1,500 in statutory damages arising from violations of the Texas

Business and Commerce code 305.053

         F.      An award to Mr. Callier of damages, as allowed by law under the TCPA;

         G.      An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law

and equity

         H.      Such further relief as the Court deems necessary, just, and proper.


December 7, 2020




Brandon Callier
Pro-se
6336 Franklin Trail
El Paso, TX 79912
915-383-4604




                                                 12
